BROWN, P. J.
The findings of the trial court upon the question of value are not without support in the testimony, and we . cannot .say that the proof preponderated in favor of a contrary' result. While the plaintiff’s case is not a strong one, we are of the opinion *741that the conclusions of fact must stand." None of the exceptions taken require a reversal of the judgment. The judgment is, however, defective in form, and must be modified so as to provide that the plaintiff, upon receiving the amounts adjudged as damages, shall execute and deliver to the defendants a release of the easement claimed to be injured, and a release of any mortgage or other lien .that may exist thereon. So modified, the judgment must be affirmed, without costs. All concur.